Citation Nr: 0419426	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-28 339	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to December 4, 2000 
for the grant of service connection for bipolar disorder with 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971 and from January 1974 to July 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) regional Office in Cleveland, Ohio 
(the RO) which granted service connection for bipolar 
disorder with PTSD and assigned a 30 percent rating effective 
from December 4, 2000.  In July 2003, the veteran disagreed 
with the effective date of December 4, 2000 assigned for the 
grant of service connection for the bipolar disorder with 
PTSD, alleging that an earlier effective date is assignable.  
After a statement of the case (SOC) was issued, the veteran 
through counsel filed a substantive appeal (VA Form 9) in 
September 2003.  

Matters not on appeal

Increased rating

The Board notes that the veteran submitted a Notice of 
Disagreement respect to with the initial 30 percent rating 
assigned for the service-connected bipolar disorder with PTSD 
in March 2003.  Thereafter, in a June 2003 rating decision, 
the RO increased the assigned rating to 70 percent.  In a 
March 2004 rating decision, entitlement to individual 
unemployability due to service-connected disability (TDIU) 
was granted, and basic eligibility to Dependents' Educational 
Assistance was established.  

The veteran's September 2003 substantive appeal referred only 
to the issue of entitlement to an earlier effective date and 
did not include the issue of an increased rating for the 
service-connected bipolar disorder with PTSD.  There is no 
indication in the record that the veteran has otherwise filed 
a substantive appeal as to that issue.

Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after a SOC has been furnished. In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2003). 
By regulation, the substantive appeal must consist of either 
"a properly completed VA Form 1-9. . . or correspondence 
containing the necessary information." 
Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).

In the absence of any documentation evidencing an intent to 
appeal the increased rating issue, the issue is not on appeal 
and will be discussed no further.

Clear and unmistakable error

The procedural history of the case is set forth in the 
factual background section below.  That history shows that 
various claims  by the veteran for service connection for a 
psychiatric disability were denied by the RO and the Board 
over the years.  The veteran's attorney has contended in both 
the July 2003 NOD and the September 2003 substantive appeal 
that the veteran's claim could have been granted much earlier 
than it was without VA having to resort to additionally 
submitted evidence.
  
The Board must construe claimants' arguments in a liberal 
manner for purposes of determining whether they raise issues.  
See EF v. Derwinski, 1 Vet. App. 324 (1991) [VA is obligated 
to liberally interpret communications submitted by or on 
behalf of veterans]; see also 38 C.F.R. § 20.202 (2003) 
[Board will construe arguments in "liberal manner" for 
purposes of determining whether they raise issues on appeal].  
However, for reasons expressed immediately below the Board 
does not read into the attorney's presentation a claim of 
clear and unmistakable error (CUE).  

The United Sates Court of Appeals for Veterans Claims (the 
Court) has consistently stressed the rigorous nature of CUE.  
"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Any claim of clear and unmistakable error must be pled with 
specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) 
(per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002).  This clearly was not done here.  
Moreover, any specific allegation of CUE must assert more 
than mere disagreement with how the facts of the case were 
weighed or evaluated.  In other words, to present a valid 
claim of CUE the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  In order to show that a clear 
and unmistakable error occurred the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  See Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).  None of this was 
attempted by or on behalf of the veteran.  Finally, the 
veteran's attorney did not ever mention CUE or the law 
pertaining thereto.  Accordingly, although the attorney 
clearly was unhappy with the former decisions, this in and of 
itself this does not raise a CUE claim.  Therefore,  the 
Board believes that the matter of CUE has not been raised.

If the veteran wishes to dispute any previous decision of the 
RO or the Board based on CUE, he may take appropriate steps 
to do so.  See 38 C.F.R. §§ 3.105, 20.1400 (2003).  In any 
event, the matter of CUE is not presently before the Board.  
In this regard, the Board further finds that any claim of CUE 
in any previous decision is not "inextricably intertwined" 
with the currently appealed issue of entitlement to an 
earlier effective date for the grant of service connection 
for bipolar disorder with PTSD.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  Claims are 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto.  See Parker v. Brown, 7 Vet. App. 116 
(1994).  In this case, a conclusion with regard to the 
propriety of the effective date for the grant of service 
connection is not dependent on a claim of CUE in a prior 
rating decision.  


FINDINGS OF FACT

1.  RO Rating decisions dated in December 1972 and May 1980 
denied the veteran's claims of service connection for a 
nervous condition.  The veteran timely appealed the May 1980 
decision, and the Board subsequently denied the veteran's 
claim of service connection for a nervous disorder in a March 
1983 Board decision.  

2.  Rating decisions dated in June 1989, September 1990 and 
September 1991 denied the veteran's claims of service 
connection for PTSD.  The veteran submitted a timely Notice 
of Disagreement (NOD) with the September 1991 decision, and 
the RO thereafter issued a Statement of the Case (SOC); 
however, the veteran did not submit a VA Form 9 substantive 
appeal in response to the SOC.  

3.  The veteran filed an application to reopen his claim for 
service connection for PTSD on December 4, 2000.  

4.  In a January 2003 rating decision, the RO granted service 
connection for bipolar disorder with PTSD, effective from 
December 4, 2000, the date on which the RO received the 
veteran's claim to reopen the issue of service connection for 
PTSD.  

5.  There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a claim for service 
connection for PTSD submitted to VA between the last time the 
veteran's claim was previously and finally denied in 
September 1991 and the date of his claim to reopen on 
December 4, 2000.


CONCLUSION OF LAW

There is no legal basis to assign an effective date earlier 
than December 4, 2000 for the award of service connection for 
bipolar disorder with PTSD.  38 U.S.C.A. 
§§ 5110 (West 2002); 38 C.F.R. §§ 3.155(c), 3.157, 
3.400(q)(1)(ii) and (r) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that an effective date prior to December 
4, 2000 is assignable for the grant of service connection for 
bipolar disorder with PTSD.  More specifically, the veteran 
requests that service connection be established as the date 
of the "onset" of his disability, based upon the first 
application for benefits for a "nervous condition" after 
his release from service.  According to his September 2003 VA 
Form 9, the veteran contends that all of the evidence and 
information needed to grant service connection for PTSD was 
in the VA's possession at the time of the veteran's earlier 
claim for benefits for his nervous disorder.  

The Veterans Claims Assistance Act of 2000

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)." 38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained pertinent 
VA medical records identified by the veteran.  The evidence 
does not show, nor has the veteran identified, the existence 
of any additional pertinent medical records that have not 
been obtained.  Accordingly, the Board finds that the RO has 
made reasonable attempts to obtain medical records referenced 
by the veteran, and that VA's duty to assist him in obtaining 
pertinent medical records is satisfied.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By various correspondence from the RO, including the 
September 2003 Statement of the Case, and the December 2003 
letter to the veteran, the veteran was notified of what 
information was necessary to substantiate his claim, as well 
as whether he, or VA, bore the burden of producing or 
obtaining the evidence.  Specifically, the veteran was asked 
to submit proof that an informal claim of service connection 
was submitted prior to December 4, 2000, and he was informed 
that the RO would be responsible for obtaining relevant 
records from any Federal agency identified by the veteran.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  See 38 U.S.C.A. § 5103(a) (West 2002).  The 
Board notes that the veteran responded to the December 2003 
VCAA letter indicating that he had submitted all argument and 
evidence in support of his claim for an earlier effective 
date for the grant of service connection for PTSD.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412, 420 (2004) held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran appealed the issue of the effective date assigned for 
the grant of service connection for bipolar disorder with 
PTSD.  This issue did not exist prior to the initial 
unfavorable rating decision.  In other words, the issue of an 
earlier effective date for the grant of service connection 
for PTSD did not exist until the RO issued the January 2003 
rating decision granting service connection for PTSD and 
assigning the unfavorable effective date.  As such, a VCAA 
notice letter regarding the issue of the propriety of the 
effective date could not have been provided to the veteran 
prior to the January 2003 rating decision.  A VCAA notice 
letter referable to the issue of entitlement to an earlier 
effective date prior to December 4, 2000 was provided to the 
veteran in December 2003, subsequent to the January 2003 
initial AOJ decision granting service connection for bipolar 
disorder with PTSD and assigning the December 4, 2000 
effective date.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Because this earlier effective date claim involves documents 
already in the claims folder, there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

The Board additionally observes that general due process 
considerations have been complied with by the RO.  See 38 
C.F.R. § 3.103. In his VA Form 9, the veteran declined a 
personal hearing before a Veterans Law Judge.  The veteran 
and his attorney have been accorded ample opportunity to 
present evidence and argument in connection with this appeal.

Factual Background

The veteran's first period of active service was from 
February 1968 to March 1971.  In October 1972, the veteran 
filed a claim of service connection for a "nervous 
condition."  [In the context of this appeal "nervous 
condition" means a psychiatric, not a neurological, 
disability].  In a December 1972 rating decision, the RO 
denied service connection for an anxiety neurosis, finding 
that there was no evidence of a mental disability during 
service or within the presumptive period following service.  
The veteran did not appeal that determination.  

The veteran had a second period of active service from 
January 1974 to July 1979.  In November 1979, the veteran 
submitted another claim of service connection for a nervous 
condition.  In a May 1980 decision, the RO denied service 
connection for a nervous condition, finding that there was no 
evidence of treatment, complaints or findings of any neurosis 
or psychosis in either period of service.  The veteran timely 
appealed the RO's May 1980 decision.  

In a March 1983 Board decision, the Board denied entitlement 
to service connection for a nervous disorder based, in 
pertinent part, on a finding that a nervous disorder was not 
shown during either period of service.  

In February 1989, the veteran filed a claim of service 
connection for PTSD.  In response to the veteran's claim, the 
RO requested information from the veteran regarding his 
alleged stressors.  In a June 1989 rating decision, the RO 
denied service connection for PTSD.  The RO noted that the 
veteran did not respond to the request for stressor 
information, and that the evidentiary record did not contain 
a diagnosis of PTSD.  The veteran was provided notice of the 
June 1989 rating decision, but he did not timely appeal that 
determination.  

In June 1990, the veteran filed a claim to reopen the issue 
of service connection for PTSD.  The RO, in a September 1990 
rating decision, denied service connection for PTSD, finding 
that the veteran had not provided a new factual basis for a 
grant of service connection.  

In July 1991, the veteran again requested to reopen the claim 
of service connection for PTSD.  In a September 1991 rating 
decision, the RO once again found that there was no new 
factual basis presented which would allow for a grant of 
service connection for PTSD.  The RO acknowledged that recent 
medical records noted a diagnosis of PTSD, but pointed out 
that there was no evidence of combat or hazardous duty that 
would provide the verifiable stressors for the development of 
PTSD.  The RO also noted that the veteran had not furnished 
any narrative of stressors from active duty that could be 
used to attempt verification of such stressors from military 
service.  

In September 1992, the veteran filed a timely NOD with the 
September 1991 rating decision.  In November 1992, the RO 
responded with an SOC as to the issue of service connection 
for PTSD.  The veteran did not thereafter submit a timely 
substantive appeal.  The September 1991 rating decision 
therefore became final and no further action was taken with 
regard to that appeal.  

Thereafter, nothing was heard from or on behalf of the 
veteran with respect to the claimed PTSD until December 4, 
2000.  On that date, the RO received a claim to reopen the 
issue of service connection for PTSD.  The veteran submitted 
a stressor statement with his claim.  The veteran was 
subsequently afforded a VA examination and a diagnosis of 
bipolar disorder with PTSD was indicated.  In a January 2003 
rating decision, service connection was granted for bipolar 
disorder with PTSD was granted, effective from December 4, 
2000.  

Relevant Law and Regulations

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).

Finality

With regard to RO decisions , regulations provide that an 
appeal consists of a timely filed notice of disagreement in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.302 (2003).  
In general, RO rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).  A final decision cannot be reopened 
unless new and material evidence is presented.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).

With regard to Board decisions, governing statutory and 
regulatory provisions stipulate that a decision of the Board 
is final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 20.1100 (2003); see also 38 
U.S.C.A. § 7104(b) (West 2002).

The decision does not become final, however, unless the 
veteran is notified of the decision.  See Hauck v. Brown, 6 
Vet. App. 518 (1994), 38 C.F.R. § 3.103(a) (2003).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  New and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers that bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2003).

Effective dates

In general, except as otherwise provided, the effective date 
of an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).

Applicable law and VA regulations specifically provide that 
the effective date for an award of service connection 
established on the basis of new and material evidence 
"received after final disallowance" or on the basis of a 
"reopened claim" under 38 C.F.R. § 3.156, as in this case, 
shall be the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) and (r) 
(2003).  See also 38 C.F.R. § 3.157 (2003)

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As discussed in the law and regulations section above, the 
assignment of the effective date for the grant of service 
connection for the veteran's bipolar disorder with PTSD 
hinges on two factors: the date of receipt of the (reopened) 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400 (2003).

The Board's initial task is to determine the date of receipt 
of the claim upon which service connection is based.  This 
entails determining whether all prior decisions were final.  
If a prior decision was not final, the underlying claim would 
remain open and an earlier effective assigned on that basis.  

In this case, the veteran's original claim seeking 
entitlement to service connection for a "nervous disorder" 
was denied by the RO in an unappealed rating decision in 
December 1972.  That decision became final.  See 38 C.F.R. 
§ 20.1103.  A subsequent claim of service connection for a 
nervous disorder was denied by the RO in May 1980.  The 
veteran appealed that decision to the Board and the Board 
issued a decision in March 1983 which denied service 
connection for a nervous disorder.  The Board's March 1983 
decision is final.  See 38 C.F.R. § 20.1100 (2003).  [The 
Board observes in passing that the Board's March 1983 
decision subsumed any and all prior RO decisions.  See 38 
C.F.R. § 20.1104 (2003); see also Olson v. Brown, 5 Vet. App. 
430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 352, 355 
(1995) [prior RO decisions which are affirmed by the Board 
are subsumed by the final appellate decision].   

Rating decisions dated in June 1989 and September 1990 denied 
service connection for PTSD.  The veteran did not timely 
appeal the June 1989 and September 1990 rating decisions.  
The record shows that the veteran was properly advised of 
these decisions and of his appellate rights.  Because he did 
not initiate appeals as to the aforementioned rating 
decisions by filing a notice of disagreement within the one 
year period from the date that the RO mailed him notification 
of each decision, as required by applicable law and 
regulations, these rating decisions became final by operation 
of law.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302(a), 20.1103.  Thereafter, the RO issued a September 
1991 rating decision which again denied service connection 
for PTSD.  While the veteran submitted a timely NOD with the 
September 1991 decision, he did not thereafter submit a 
timely VA Form 9 after the RO's issuance of a statement of 
the case; and as such, the September 1991 determination also 
became final.  The September 1991 rating decision was the 
last final decision of record with respect to a claim of 
service connection for PTSD.

In short, all decisions before the January 2003 grant of 
service connection are final, and the last final decision was 
the September 1991 RO denial of service connection.

In view of the foregoing, the Board must review the evidence 
to determine whether a request to reopen the previously 
denied claim of service connection for PTSD was filed after 
September 1991, the date of the last final RO decision on the 
issue of the veteran's entitlement to service connection for 
bipolar disorder with PTSD, and before the veteran's claim to 
reopen, December 4, 2000, which is the effective date of 
service connection.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992); see also EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) [VA must liberally construe all documents 
filed by a claimant in order to determine, or even to infer, 
what claims have been filed].  After a careful review of the 
record, the Board concludes that no communication was 
received from the veteran between those dates which may be 
considered to be a claim of entitlement to service connection 
for a psychiatric disorder, nervous condition, bipolar 
disorder, or PTSD, including a claim to reopen the 
previously-denied claim.  The veteran and his attorney have  
pointed to no such communication during that period.

As noted above, an earlier effective date pursuant to the 
provisions under 38 C.F.R. §§ 3.156 and 3.157 provides that 
the date of a VA hospitalization or examination may be 
accepted as an "informal claim," which under section 
3.155(c), may then be accepted as the claim to reopen 
provided that the formal claim is filed within a year after 
such date.  No such scenario occurred in this case.  
Furthermore, there is no evidence that any prior 
communication or action from either the veteran, his 
representative or a Member of Congress or some other person 
acting as his friend reflects an intent to file for service 
connection for PTSD between the time his claim was previously 
denied in September 1991 and when the RO received the 
veteran's claim to reopen on December 4, 2000.

In short, after careful review of the record, the Board finds 
that the effective date of December 4, 2000, which was the 
date of the veteran's most recent claim to reopen,  was 
properly assigned.  All prior claims had been finally denied, 
and there was no communication by or on behalf of the veteran 
which can be construed as a claim to reopen.  The matter of 
when entitlement arose, which under the law must be after the 
date of receipt of the claim, is moot in light of the 
assignment of the date of receipt, December 4, 2000, as the 
effective date.  

The veteran through counsel has not brought to the Board's 
attention any evidence or information which would alter this 
conclusion.  For the sake of completeness, however, the Board 
will address the presentation of the veteran through his 
attorney.

The veteran has pointed to the "onset" of his psychiatric 
disability in 1972 as a basis to extend the effective date 
back to the date of the original claim for a "nervous 
disorder" in 1972.  Setting aside whether this is factually 
correct (the record shows that the veteran subsequently 
served a second period of active duty and is legally presumed 
to have been in sound condition upon enlistment, see 
38 U.S.C.A. § 1111), is no legal basis to assign an effective 
date prior to the date of the veteran's December 4, 2000 
reopened claim.  As explained above, the basis for assigning 
an effective date for an award of service connection is  the 
date of filing of the claim, not the date that the disability 
may have become manifest. 

To some extent, the veteran appears to be raising an argument 
couched in equity, in that in essence he contends it is 
unfair to be compensated for his disability starting on 
December 4, 2000 when the disorder existed for some time 
prior to that date. 
In essence, he makes a logical argument that because he had a 
"nervous disorder" for a number of years and because such 
psychiatric disorder was eventually recognized as being 
related to his military service, he should be compensated 
therefor.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board has decided this case 
based on its application of the law to the pertinent facts.  
In essence, as explained above, the date of assignment of 
service connection is based on the filing of the veteran's 
claim, not when the disease may have been present.  As 
discussed above, service connection for PTSD was previously 
and finally denied in 1972, 1983 1989, 1990 and 1991.  Upon 
receipt of a claim to reopen the issue of service connection 
for PTSD in December 2000, service connection for PTSD was 
granted, effective from the date of the reopened claim, 
December 4, 2000.  

As discussed in the Introduction, the veteran through his 
attorney in essence further asserts that the onset of his 
disability was reflected by the evidence then in VA's 
possession when the previous decisions were promulgated.  He 
further somewhat vaguely implies that the decisions were 
wrong.  Just as the date of onset cannot be used as a basis 
for the assignment of an earlier effective date, mere 
unhappiness with the way evidence may have been weighed in 
previous decisions similarly cannot.  If after review of 
pertinent legal precedent the veteran and his attorney 
believe that a valid CUE claim exists as to any previous 
decision, they are free to specifically raise and pursue the 
matter in an appropriate forum.    

In summary, for the reasons and bases expressed above the 
Board concludes that there is no legal basis to award an 
effective date for the grant of service connection for the 
veteran's PTSD any earlier than December 4, 2000, the date of 
receipt of his reopened claim for this disability under 38 
C.F.R. §§ 3.155(c) and 3.156 (2003).  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law].  The appeal is therefore denied.


ORDER

The claim for an effective date earlier than December 4, 2000 
for the grant of service connection for bipolar disorder with 
PTSD is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



